Reasons for Allowance
Claims 1-3, 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is deemed novel and nonobvious over the prior art of record to provide an adhesive tape as claimed in claim 1.  The closest prior art of record is Masaki et al. (JP2014-028925), Miyaki et al. (JP2013-053179) and Fukazawa et al. (JP2015-098554).    Masaki et al. teach an adhesive tape have an adhesive layer on one or both side of a polyolefin-based foam substrate containing closed cells, wherein the density of the polyolefin-based foam substrate is 0.04 to 0.8 g/cm3.  Masaki et al. fail to teach wherein the 65% compressive strength measured by compressive strength measurement according to JIS K 7181 is 6.0 MPa or less and the 80% compressive strength thereof is 20 MPa or less, the polyolefin-based foam substrate contains an ethylene vinyl acetate copolymer and the closed cells have an average cell size of 0.04 to 0.45 mm.  Miyaki et al. teach an adhesive tape having an adhesive layer on one or both sides of a polyolefin-based foam substrate containing closed cells, wherein the closed cells have an average cell size of 130 µm or less.  Miyaki et al. fail to teach wherein the 65% compressive strength measured by compressive strength measurement according to JIS K 7181 is 6.0 MPa or less and the 80% compressive strength thereof is 20 MPa or less, the polyolefin-based foam substrate contains an ethylene vinyl acetate copolymer and the density of the polyolefin-based foam substrate is 50 to 300 kg/m3.  Fukazawa et al. teach an adhesive tape having an adhesive layer on a polyolefin-based foam substrate 3.  The prior art fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or § 103 would be proper.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        11/9/2021